DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 3, 2021, is acknowledged. Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (WO 2010/114275, referring to the English language equivalent US 2012/0070392, IDS 9/30/2020) in view of Owen (WO 2007/143006, IDS 9/30/2020), Lintner (US 6,620,419, IDS 9/30/2020), Majewski (US 7,807,625, IDS 9/30/2020), Schonrock (US 6,852,699, IDS 9/30/2020), Peers (US 5,837,218, IDS 9/30/2020), Thermo (NPL 35, IDS 9/30/2020) and Green (“Clinical and cosmetic uses of hydroxyacids,” Clinics in Dermatology (2009) 27, 495–501).
Lee teaches compositions comprising a dipeptide in an amount effective to treat UV-induced erythema and a pharmaceutically or cosmetically acceptable carrier (¶ 0012-0015). The dipeptide may be Val-Ala (¶ 0011). Lee teaches that Tyr-Tyr effectively inhibits the production of prostaglandin E2 2, Table 2), thereby inhibiting erythema caused by ultraviolet radiation (¶ 0016-0017). A method of treating UV-induced erythema involves topically administering the dipeptide to the skin of the patient (¶ [0014]). 
Lee does not teach that the dipeptides Val-Ala or Tyr-Tyr are N-acylated and/or C-amidated, nor does Lee teach that the dipeptides are combined with gluconolactone.
Owen teaches that N-acylation of peptides is routine in the dermatological art (¶0007):
...the use of amino acid sequences in skin care products is known in the art. Some such sequences are commercially available as acylated moieties (e.g. acetyl, myristoyl, palmitoyl). In general, acylation is a well-known technique to those of skill in the art for enhancing penetration of a water-loving or hydrophilic ingredient into the skin. The surface of normal skin is highly hydrophobic preventing significant penetration by hydrophilic substances.

Lintner teaches peptides for use in treating skin. In order to enhance their activity and their stability, the peptides are chemically modified to increase their lipophilicity, by grafting on the N-terminal amine a fatty acid chain, or by esterification or amidation of the C-terminal carboxyl group (abstract, see also general formula in claim 1 wherein the N-terminal group R1 is a fatty acid chain of 2 to 22 carbons and the C-terminal group Y is an amide or ester).
Majewski teach composition is disclosed for treating the skin comprising an acylated short chain bioactive peptide (abstract). Majewski teach that modifications can include N-terminal acylation and C-terminal amidation (column 3, lines 1-15):
The acyl group may acylate the N-terminal of the oligopeptide, one of the functional groups on a side chain of an amino acid within the oligopeptide, wherein the functional group is capable of acylation with an acyl group, especially a hydroxy, amino or carbamoyl functional group, or at the C-terminal of the oligopeptide, especially-when the C-terminal is amidated wherein the acyl group acylates the amido nitrogen of the amidated C-terminal. 
Another preferred group of acylated oligopeptides includes oligopeptides whose N-terminal is acylated with a C2 to C22 acyl group, preferably alkanoyl. The most preferred acyl group is acetyl. 

2 or alkylated nitrogen).
Peers corroborates the teaching that N-acylation and C-amidation are routine in the peptide arts (column 3, lines 15-25): 
N- and C-terminal modification of peptides is common practice in the art in the preparation of peptides having greater stability, particularly for in vivo use.  Such modifications include the addition of protecting groups such as the protecting groups used conventionally in the art of organic synthesis.  Suitable N-terminal protecting groups include, for example, lower alkanoyl groups of the formula R-C(O)- in which R is a linear or branched lower alkyl... A preferred group for protecting the N-terminal end of the present compounds is the acetyl group, CH3C(O). Suitable C-terminal protecting groups include groups which form ketones or amides at the carbon atom of the C-terminal carboxyl, or groups which form esters at the oxygen atom of the carboxyl.

	N-terminal acetylation and C-terminal amidation are so routine in the art that these modifications are commercially available as evidenced by the technical information for peptide synthesis provided by Thermo:
Chemically synthetized peptides carry free amino and carboxy termini, being electrically charged in general. In order to remove this electric charge, peptide ends are often modified by N-terminal acetylation and/or C-terminal amidation.

Thermo notes that the advantages of this modification include increased permeability (p. 1, col 1).
	Green teaches describes the cosmetic and medical use of polyhydroxyacids (PHAs) such as gluconolactone (p. 497, col 1):
Gluconolactone is the most commercialized PHA in skin care products, because it is readily available and delivers the antiaging benefits of HAs, in addition to strengthening skin barrier function and being a gentle, moisturizing, antioxidant/chelating substance. For example, an in vitro cutaneous model of photoaging demonstrated that gluconolactone protects against ultraviolet (UV) radiation. These findings were attributed to the ability of gluconolactone to chelate oxidation-promoting metals and trap free radicals. In addition, pretreatment of skin with gluconolactone does not lead to an increase in sunburn cells after UVB irradiation, as has been shown to occur with glycolic acid; this is thought to be due to its antioxidant effects. Gluconolactone can also be formulated with oxidative drugs, such as benzoyl peroxide, to help reduce irritation potential and erythema caused by the oxidative drug.

It would have been further obvious to combine N-acetylated and C-amidated Val-Ala and Tyr-Tyr dipeptides with the gluconolactone taught by Green. MPEP § 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) In the instant case, it would have been obvious to combine the dipeptides and gluconolactone because both are known in the prior art to be protective for erythema caused by ultraviolet radiation (Lee ¶ 0016-0017; Green p. 497, col 1).
With respect to claim 1, the resulting composition would contain gluconolactone and a peptide derivative of formula (I) wherein R1 is an acyl radical having 2 carbon atoms, AAB is Val and AAC is Ala or AAB and AAC are Tyr, R2 is OR3 and R3 is H or R2 is NHR4 and R4 is H.  
With respect to claims 2, AAB and AAC are Tyr.
With respect to claims 3, AAB is Val and AAC is Ala.
2, N-Ac-Tyr-Tyr-OH, or N-Ac-Tyr-Tyr-NH2.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,067,969 in view of Green (“Clinical and cosmetic uses of hydroxyacids,” Clinics in Dermatology (2009) 27, 495–501). 
Patented claim 1 recites a method of treating eczema, itch, pruritus, psoriasis, or dermatitis in a subject in need thereof, comprising topically administering to the skin of the subject a composition comprising a therapeutically effective amount of a dipeptide derivative identical to instant Formula I.
The patented claims do not require that the composition comprises gluconolactone.
Green teaches that PHAs, which include gluconolactone, are effective on sensitive skin including skin with atopic dermatitis (p. 498, col 2): “One of the distinguishing benefits of the PHAs and Bas is their gentleness on skin. Compared with glycolic acid and lactic acid, PHAs and BAs do not sting or burn. Product use studies have demonstrated compatibility with sensitive skin, even on rosacea and atopic dermatitis.”
It would have been further obvious to combine the dipeptide derivatives of Formula (I) recited in the patented claims with the gluconolactone taught by Green. MPEP § 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) In the instant case, it would have been obvious to combine the dipeptides and gluconolactone because both are known in the prior art to be effective for dermatitis (patented claim 1; Green p. 498, col 2).
With respect to claim 1, the resulting composition would comprise a dipeptide derivative of Formula (I) and gluconolactone.
With respect to claim 2, patented claim 2 recites dipeptide derivatives wherein AAB is Tyr and AAC is Tyr.
With respect to claim 3, patented claim 3 recites dipeptide derivatives wherein AAB is Val and AAC is Ala.
With respect to claim 4, patented claim 2 recites dipeptide derivatives selected from the group consisting of N-Ac-Tyr-Tyr-NH2, N-Ac-Tyr-Tyr-OH, N-Ac-Tyr-Tyr-OEt, N-Ac-Tyr-Tyr-NHNH2, N-Ac-Tyr-Tyr-NHNHAc, N-Ac-Tyr-Tyr-NHOH, N-Pr-Tyr-Tyr-NH2, N-Pr-Tyr-Tyr-OH, N-Pr-Tyr-Tyr-OEt, N-Pr-Tyr-Tyr-NHNH2, and N-Pr-Tyr-Tyr-NHNHPr.
With respect to claim 5, patented claim 3 recites dipeptide derivatives selected from the group consisting of N-Ac-Val-Ala-NH2, N-Ac-Val-Ala-OH, N-Ac-Val-Ala-NHOH, N-Pr-Val-Ala-NH2, and N-Pr-Val-Ala-OH.
With respect to claim 6, patented claim 2 recites N-Ac-Tyr-Tyr-NH2 and patented claim 3 recites N-Ac-Val-Ala-NH2.
With respect to claim 7, patented claim 3 recites N-Ac-Val-Ala-NH2.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,653,603 in view of Green (“Clinical and cosmetic uses of hydroxyacids,” Clinics in Dermatology (2009) 27, 495–501). 

The patented claims do not require that the composition comprises gluconolactone.
Green teaches that PHAs, which include gluconolactone, are effective for increasing skin thickness (p. 499, col 2): “AHAs, PHAs, and BAs are used widely as topical antiaging substances. Benefits to patients include diminished dyspigmentation and an increase in total skin thickness and firmness, which in turn diminishes clinical wizened appearances.”
It would have been further obvious to combine the dipeptide derivatives of Formula (I) recited in the patented claims with the gluconolactone taught by Green. MPEP § 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) In the instant case, it would have been obvious to combine the dipeptides and gluconolactone because both are known in the prior art to be effective for increasing skin thickness (patented claim 1; Green p. 499, col 2).
With respect to claim 1, the resulting composition would comprise a dipeptide derivative of Formula (I) and gluconolactone.
The limitations of patented claims 2-7 are the same as the limitations of instant claims 2-7, respectively.

Conclusion
No claims are allowed.	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/
Primary Examiner, Art Unit 1675